

115 HR 2733 IH: Housing Our Heroes Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2733IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Schneider (for himself, Mr. Thomas J. Rooney of Florida, Mr. Sean Patrick Maloney of New York, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a pilot grant program to acquire and
			 renovate abandoned homes for homeless veterans.
	
 1.Short titleThis Act may be cited as the Housing Our Heroes Act. 2.Establishment of pilot grant program for homeless veterans (a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot grant program to assess the feasibility and advisability of awarding grants to eligible entities to purchase and renovate abandoned homes for homeless veterans.
			(b)Grants
 (1)AwardIn carrying out the pilot program under subsection (a), the Secretary shall award grants to eligible entities to purchase and renovate abandoned homes for homeless veterans.
 (2)Maximum AmountThe amount of a single grant awarded under paragraph (1) shall not exceed $1,000,000. (3)NumberThe Secretary may award to an eligible entity more than one grant under paragraph (1).
 (c)Eligible entitiesThe Secretary may award a grant under subsection (b)(1) to any of the following: (1)A veterans service agency.
 (2)A veterans service organization. (3)Homeless organizations.
 (4)Any other nongovernmental organization. (d)Selection of grant recipients (1)ApplicationAny eligible entity seeking a grant under subsection (b)(1) shall submit to the Secretary an application therefore in such form and in such manner as the Secretary considers appropriate.
 (2)RequirementsThe Secretary may only award grants under subsection (b)(1) to an eligible entity that demonstrates, as determined by the Secretary—
 (A)a record of financial stability; and (B)experience in developing housing for homeless veterans.
					(3)Selection Priority
 (A)Communities with greatest needSubject to subparagraph (B), in accordance with regulations the Secretary shall prescribe, the Secretary shall give priority in the awarding of grants under subsection (b)(1) to eligible entities who serve communities that the Secretary determines have the greatest need of homeless services.
 (B)Geographic DistributionThe Secretary may give priority in the awarding of grants under subsection (b)(1) to achieve a fair distribution, as determined by the Secretary, among homeless veterans in different geographical regions.
 (C)Other agreementsIn awarding a grant under subsection (b)(1) to an eligible entity in a location determined pursuant to subparagraphs (A) and (B), the Secretary shall give preference to eligible entities that are entered into an agreement with the Secretary under section 2041 of title 38, United States Code.
					(e)Use of grant funds
 (1)PurposesA grantee may use amounts of a grant awarded to the grantee under subsection (b)(1) to purchase or renovate abandoned homes, including homes that have been foreclosed.
 (2)Maximum purchase amountThe Secretary shall establish maximum amounts, based on geography, for grants awarded under subsection (b)(1) that may be used for the purchase of a single home.
				(3)Payment program
 (A)The United States shall not have any ownership interest in a home that is purchased by a grantee using amounts of a grant awarded under subsection (b)(1).
 (B)Each grantee shall ensure that, beginning one year after the date on which a veteran begins to reside in a home purchased or renovated by the grantee using a grant awarded under subsection (b)(1), the veteran makes monthly payments to the grantee in an amount determined appropriate by the grantee that is not less than 85 percent of the fair market rent for such home.
 (C)Each grantee shall determine whether payments made by a veteran under subparagraph (B) shall be treated as rent or as a mortgage for the home for which the veteran is making such payments. The Secretary, in coordination with the Secretary of Housing and Urban Development, shall determine the requirements for such payments.
 (D)Each grantee shall pay to the Secretary of Veterans Affairs not less than 80 percent of each payment received under subparagraph (B).
 (E)The Secretary may conduct an audit of any grantee to ensure that the grantee carries out this paragraph.
					(4)Veterans Homelessness Grant Fund
 (A)There is established in the Treasury a fund to be known as the Veterans Homelessness Grant Fund (in this paragraph referred to as the Fund). (B)The Secretary shall deposit into the Fund the payments collected by the Secretary under paragraph (3)(D).
 (C)Amounts deposited into the Fund pursuant to subparagraph (B) shall be available to the Secretary to carry out the pilot program under subsection (a) without further appropriation. The Secretary may not use such amounts from the Fund for any other purpose unless pursuant to a specific provision of law.
 (f)DurationThe Secretary shall carry out the pilot program under subsection (a) during the three-year period beginning on the date of the commencement of the pilot program.
 (g)ConsultationThe Secretary may consult with nongovernmental entities in developing the pilot program under subsection (a).
 (h)Annual reportsDuring each year in which the Secretary carries out the pilot program under subsection (a), the Secretary shall submit to Congress a report that details, with respect to the year covered by the report, the number of grants awarded, the amounts so awarded, the progress of home purchase and renovation made by eligible entities using such grants, and the number of tenants currently paying rent towards such homes.
 (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary a total of $25,000,000 to carry out the pilot program under subsection (a).
 (j)Homeless veteran definedIn this section, the term homeless veteran means any of the following veterans: (1)A veteran who is eligible to receive housing, clinical services, and case management assistance under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)).
 (2)A veteran who is receiving— (A)assistance from, or is the beneficiary of a service furnished by, a program that is in receipt of a grant under section 2011 of title 38, United States Code; or
 (B)services for which per diem payment is received under section 2012 of such title. (3)A veteran who is—
 (A)a beneficiary of the outreach program carried out under section 2022(e) of such title; or (B)in receipt of referral or counseling services from the program carried out under section 2023 of such title.
 (4)A veteran who is receiving a service or assistance under section 2031 of such title. (5)A veteran who is residing in therapeutic housing operated under section 2032 of such title.
 (6)A veteran who is receiving domiciliary services under section 2043 of such title or domiciliary care under section 1710(b) of such title.
 (7)A veteran who is receiving supportive services under section 2044 of such title. 